Banke, Judge.
The Supreme Court granted certiorari in this case and remanded it to us for reconsideration in light of its opinion in Fulton Nat. Bank v. Horn, 239 Ga. 648 (1977). Our prior opinion is reported at 142 Ga. App. 371 (235 SE2d 752) (1977).
The Supreme Court held in Horn, p. 650, that "where the parties agree that in the event of default the creditor *313'may declare’ acceleration 'without notice’ to the debtor... notice of the declaration of acceleration need not be communicated to the debtor.”
Argued April 12, 1977
Decided November 22, 1977
Rehearing denied December 9, 1977
Walter W. Furlong, for appellant.
Jones & Barnwell, Taylor W. Jones, C. Cyrus Malone, for appellees.
■ We do not find this ruling to be in conflict with our previous decision in this case, in which we held that a creditor who "has given the debtor the reasonable impression that late payments will be accepted or that an arrearage need not be paid immediately . . . may be estopped to engage in self-help repossession until he has given notice, demanded payment or otherwise indicated to the debtor that he is considered to be in default.” This holding was based not on the language of the contract, which was drafted as a lease agreement and did not contain an "acceleration clause,” but on principles of public policy similar to those set forth by the courts of other states which have considered the issue.
Since there is no conflict between our prior decision and the Horn decision, our prior decision must be allowed to stand.

Birdsong and Shulman, JJ., concur in the judgment only.